NUMBER 13-14-00356-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

LEE FRANCIS,                                                                 Appellee.


               On appeal from the County Court at Law No. 4
                         of Nueces County, Texas


                          ORDER OF ABATEMENT
            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam
      Appellee’s counsel, Simon B. Purnell, has filed a motion requesting to withdraw as

counsel and a motion for extension of time to file the brief. According to his motion to

withdraw, good cause exists for him to withdraw because he has moved from Nueces

County, Texas to Cook County, Illinois and is currently practicing at a civil defense law
firm.

        Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.— Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order. Appellee’s motion for extension of time

to file the brief is GRANTED.

        Upon remand, the trial court shall determine whether appellee’s court-appointed

attorney should remain as appellee's counsel; and, if not, whether appellee is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellee’s current appointed attorney and appoint substitute counsel, the court shall enter

an order to that effect. If the trial court determines that new counsel should be appointed,

the name, address, telephone number, and state bar number of newly appointed counsel

shall be included in the order appointing counsel. The trial court shall further cause its

order to be included in a supplemental clerk's record to be filed with the Clerk of this Court

on or before the expiration of thirty days from the date of this order.

        It is so ordered.

                                                         PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
14th day of November, 2014.
                                              2